DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the first visual indicator representative of the stance of the patient” in lines 2-3 and “the second visual indicator representative of the stance of the patient” in lines 4-5. There are insufficient antecedent bases for these limitations in the claim. The Examiner suggests amending claim 23 to recite “wherein the first visual indicator is representative of the stance of the patient and is provided…” and “the second visual indicator is representative of the stance of the patient and is provided…”. Claims 24-25 are rejected by virtue of their dependence from claim 23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 12-13, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099134 A1 (Bennett) (previously cited) in view of US 2010/0292599 A1 (Oleson) (previously cited), US 9,955,862 B2 (Freeman) (previously cited), and US 2009/0118100 A1 (Oliver) (previously cited).
With regards to claim 1, Bennett discloses a gait and/or dynamic lower extremity movement training or retraining system for guiding a patient in performance of one or more physical actions (see Abstract and ¶¶ [0002], [0004], [0033]-[0034], [0064]), the system comprising: a sensor configured to measure one or more attributes of gait and/or dynamic lower extremity movement of the patient (¶¶ [0033]-[0035] and Fig. 1 disclose a motion data capture device 116 which collects kinematic, kinetic, spatial and/or temporal motion data; ¶ [0034] discloses the kinematic motion data including one or more attributes of gait and/or dynamic lower extremity movement); a display (¶ [0048] and Fig. 1 disclose a visual display 126; also see ¶¶ [0100]-[0104]); and a controller in communication with the display and the sensor (¶ [0044] and Fig. 1 disclose a controller 104 including a processor 108 operatively connected to display 126 and motion capture device 116), the controller configured to repeatedly monitor the gait and/or dynamic lower extremity movement of the patient  in real-time and to provide real-time visual feedback to the patient (¶¶ [0045]-[0046] discloses repeatedly and continuously monitoring gait and providing feedback in real time; also see ¶¶ [0070], [0074]; ¶¶ [0100]-[0101] discloses visual feedback in addition to the audio feedback for providing current and baseline characteristics; The Examiner asserts that, because ¶ [0045] discloses the real-time audio feedback and ¶ [0100] discloses the visual feedback being provided in addition to the audio feedback, the visual feedback is also provided in real time) by: receiving and processing information from the sensor representative of the one or more attributes of the gait and/or dynamic lower extremity movement of the patient (¶ [0046] discloses collection of data from motion collection device 116 and processing of the collected sensor data by a data processor; also see ¶¶ [0069]-[0070]); generating a data set corresponding to the information from the sensor representative of the one or more attributes of the gait and/or dynamic lower extremity movement of the patient (¶ [0046] discloses the collection of extracted motion characteristics, which include joint angles, limb velocities, and temporal and spatial parameters of gait from the collected data; ¶ [0046] further discloses additional motion characteristics may be determined; also see ¶¶ [0069], [0077]); comparing the generated data set to reference data indicating optimal values for the data set corresponding to the information from the sensor representative of the one or more attributes of the gait and/or dynamic lower extremity movement of the patient (¶¶ [0038], [0066]-[0067] discloses the baseline data serving as the point of comparison; also see ¶¶ [0071]-[0072] with regards to the comparison of baseline mode values with the collected motion characteristics of the user); and generating a ternary signal indicative of the gait and/or dynamic lower extremity movement of the patient based, at least in part, on the comparison between the generated data set and the reference data, the ternary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data (¶ [0101] discloses providing at least one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric, wherein the different color codes are the results of a ternary signal); causing the display to provide real-time visual feedback, the real-time visual feedback comprising a first visual indicator that provides information about the gait and/or dynamic lower extremity movement of the patient having a first appearance to guide the patient to maintain a current gait and a second visual indicator that provides information about the gait and/or dynamic lower extremity movement of the patient having a second unique appearance to guide the patient to reproduce a proper gait (¶¶ [0100]-[0104] discloses visual feedback in addition to audio feedback; ¶ [0101] discloses the display providing numerical values for current characteristics and that the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric; The Examiner notes that the color coded display provides information about the gait and/or dynamic lower extremity movement. The colors in relation to the baseline value metrics provide information regarding whether to improve or maintain the patients gait). 
Although Bennett discloses that the visual feedback may be provided by a portable, or mobile display or through an external display connected to the computer system through a networked connection (¶ [0100]), Bennett is silent regarding whether the controller and the display communicate wirelessly.   
In a related system for providing feedback to a user (Abstract of Oleson), Oleson discloses wireless or wired communication between a computer 200 and a display module 140 (¶¶ [0094]-[0097]). Oleson further discloses that the display 140 may be integrally formed with articles of clothing, footwear, and eyewear (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have been to provide a wireless communication as taught by Oleson between the display and the controller of Bennett. The motivation would have been to provide a means of communication to the display and/or to physically decouple the display and improve the ease of use of the system. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the system comprises a display configured to be worn by the patient.
In the related system for providing feedback to the user, Oleson discloses that a display for providing feedback may be a wearable display incorporated into articles of wear including eyewear (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Bennett to incorporate that it integrated into an article for wearing as taught by Oleson. The motivation would have been to allow for the display to be releasably secured to the body of the user (¶ [0009] of Oleson). 
The above combination is silent with regards whether the article for wearing is a pair of smart glasses configured to be worn by the patient, wherein a display of the smart glasses is configured to project the visual indicators within a normal field of view of the patient.  
In a related system for providing images onto smart glasses (Col. 9, line 62 to Col. 10, line 24 of Freeman), Freeman discloses smart glasses with a display (Col. 9, line 62 to Col. 10, line 17; also see Col. 13, lines 47-56 which discloses smart glasses), wherein images are projected into the peripheral vision (i.e., a fringe of a normal field of view) of the patient (Col. 14, lines 49-61).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the visual indicator of Bennett in view of Oleson into the periphery of vision of smart glasses as taught by Freeman. The motivation would have been to provide an image which avoids a damaged portion of the central vision of the eye (Col. 5, lines 20-42 of Freeman).  
Although Bennett discloses that the displayed motion characteristic information may be color coded to indicate what ranges the values are in, e.g., different color codes for being below, at, or above, a baseline value metric (¶ [0101] of Bennett), the above combination is silent with regards to a binary signal indicative of the gait and/or dynamic lower extremity movement of the patient based, at least in part, on the comparison between the generated data set and the reference data, the binary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data. Additionally, Bennett is silent with regards to how the real-time visual feedback is based on the generated binary signal, whether the first visual indicator is based on the first signal and has a first unique appearance, and whether the second visual indicator is based on the second signal and has a unique second appearance.
In a related system for communicating data regarding a user’s exercise-oriented goals (Abstract of Oliver), Oliver discloses receiving sensor data, comparing the sensor data to a target zone to create a binary signal, the binary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data (¶ [0039] discloses receiving sensor data from sensing module 90 at step 310, determining if the sensor data indicates that the user is exercising within the target zone or outside of the target zone [i.e., a binary signal] at step 320, and adapting the glanceable interface 270 to reflect whether the user is exercising within their target zone at step 330; ¶ [0038] discloses that the glanceable interface can be adapted such that, while the user's current data indicates that the user is not within their target range, a color, such as red, can dominate the presentation of information in area 260. Once a user's current data indicates that the user has achieved their target range, a different color, such as green, can dominate the presentation of information in area 280; ¶ [0022] discloses that sensor data from sensor module 90 may include user’s pace, the distance a user has traveled, the type of movement, or similar information; the Examiner asserts that the use of the different colors guides the patient to either maintain the current data or to reproduce proper data), and providing real-time visual feedback based on the generated binary signal, wherein a first visual indicator is based on the first signal and has a first unique appearance (¶ [0038] discloses that green dominates presentation of information in area 280 if user is within the target range, thereby guiding the user to maintain the target range), and the second visual indicator is based on the second signal and has a unique second appearance (¶ [0038] discloses that red dominates presentation of information in area 260 if user is not within the target range, thereby guiding the user to enter the target range).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ternary signal and the appearance of the color-coded display of Bennett in view of Oleson and Freeman such that it is a binary signal that results in two visual indicators as taught by Oliver. Because both the ternary signal of Bennett and the binary signal of Oliver are capable of providing information on whether the user is in their target level, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide the user with simpler instructions to guide the user to reach their target exercise level (¶ [0018] of Oliver). The Examiner notes that modification of the color-coded display of Bennett, which presents information regarding the current metrics in relation to the baseline value metrics, in view of Oliver results in the claimed “first visual indicator” and “second visual indicator”. 

With regards to claim 7, the above combination teaches or suggests that the sensor is a wearable inertial measurement unit configured to be worn by the patient comprising at least three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and at least three gyroscopes oriented along the x, y, and z axes respectively (¶ [0049] of Bennett discloses IMUs 204 including accelerometers and gyroscopes for detecting motion defined by x-, y-, and z-axes).  

With regards to claim 8, the above combination teaches or suggests that the first visual indicator is a first color and the second visual indicator is a second color to indicate when the generated data set is not within the defined tolerances relative to the reference data (¶ [0038] of Oliver discloses that green dominates presentation of information in area 260 if user is within the target range and that red dominates presentation of information in area 260 if user is not within the target range). 

With regards to claim 9, the above combination teaches or suggests that the reference data is obtained from: the patient performing the one or more physical actions in an optimal, desirable, or clinically acceptable manner, for the one or more physical actions; and/or one or more other patients, including statistical data, algorithms, or other values derived from data obtained from the one or more other patients (¶¶ [0038], [0066]-[0067] of Bennett discloses the baseline data serving as the point of comparison which includes “best” walk and/or sampling of other healthy patients). 

With regards to claim 10, Bennett discloses a method of training gait and/or dynamic lower extremity movement of a patient for guiding the patient in performance of one or more physical actions(see Abstract and ¶¶ [0002], [0004], [0033]-[0034], [0064]), the method comprising, using a computer-implemented process (¶ [0071] discloses that process 407 is implemented on the computer system 102), repeatedly (¶¶ [0045]-[0046] discloses repeatedly and continuously monitoring gait and providing feedback in real time; also see ¶¶ [0070], [0074]): receiving and processing, in a computer, information from a sensor on the patient configured to measure one or more attributes of the gait and/or dynamic lower extremity movement of the patient during the one or more physical actions performed by the patient; generating, in the computer, a data set corresponding to the information from the sensor representative of one or more attributes of the gait of the patient (¶ [0071] discloses that data is collected by the computer system 102 from process 406 and then classified as needed; ¶ [0070] discloses the collection of kinematic motion data at 406); comparing, in the computer, the generated data set to reference data indicating optimal values for the data set corresponding to the information from the sensor representative of the one or more attributes of the gait and/or dynamic lower extremity movement of the patient (¶¶ [0070]-[0071] discloses comparison of the collected data to the baseline data and “identifies whether the user 120 is walking equivalent to or better than their best walk 408 or below their best walk 410”; see ¶¶ [0066]-[0067] with regards to the baseline data and the best walk); and generating, with the computer, a ternary signal indicative of the gait and/or dynamic lower extremity movement of the patient based, at least in part, on the comparison between the generated data set and the reference data, the ternary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data (¶ [0101] discloses providing at least one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric, wherein the different color codes are the results of a ternary signal); causing the display to provide real-time visual feedback, the real-time visual feedback comprising a first visual indicator that provides information about the gait and/or dynamic lower extremity movement of the patient having a first appearance to guide the patient to maintain a current gait and a second visual indicator that provides information about the gait and/or dynamic lower extremity movement of the patient having a second unique appearance to guide the patient to reproduce a proper gait (¶¶ [0100]-[0104] discloses visual feedback in addition to audio feedback; ¶ [0101] discloses the display providing numerical values for current characteristics and that the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric; The Examiner notes that the color coded display provides information about the gait and/or dynamic lower extremity movement. The colors in relation to the baseline value metrics provide information regarding whether to improve or maintain the patients gait). 
Although Bennett discloses that the visual feedback may be provided by a portable, or mobile display or through an external display connected to the computer system through a networked connection (¶ [0100]), Bennett is silent regarding whether the controller and the display communicate wirelessly.   
In a related system for providing feedback to a user (Abstract of Oleson), Oleson discloses wireless or wired communication between a computer 200 and a display module 140 (¶¶ [0094]-[0097]). Oleson further discloses that the display 140 may be integrally formed with articles of clothing, footwear, and eyewear (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have been to provide a wireless communication as taught by Oleson between the display and the controller of Bennett. The motivation would have been to provide a means of communication to the display and/or to physically decouple the display and improve the ease of use of the system. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the system comprises a display configured to be worn by the patient.
In the related system for providing feedback to the user, Oleson discloses that a display for providing feedback may be a wearable display incorporated into articles of wear including eyewear (¶ [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Bennett to incorporate that it integrated into an article for wearing as taught by Oleson. The motivation would have been to allow for the display to be releasably secured to the body of the user (¶ [0009] of Oleson). 
The above combination is silent with regards whether the article for wearing is a pair of smart glasses configured to be worn by the patient, a display of the smart glasses being configured to project the at least one visual indicator within a normal field of view of the patient.  
In a related system for providing images onto smart glasses (Col. 9, line 62 to Col. 10, line 24 of Freeman), Freeman discloses smart glasses with a display (Col. 9, line 62 to Col. 10, line 17; also see Col. 13, lines 47-56 which discloses smart glasses), wherein images are projected into the peripheral vision (i.e., a fringe of a normal field of view) of the patient (Col. 14, lines 49-61).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the visual indicator of Bennett in view of Oleson into the periphery of vision of smart glasses as taught by Freeman. The motivation would have been to provide an image which avoids a damaged portion of the central vision of the eye (Col. 5, lines 20-42 of Freeman).  
Although Bennett discloses that the displayed motion characteristic information may be color coded to indicate what ranges the values are in, e.g., different color codes for being below, at, or above, a baseline value metric (¶ [0101] of Bennett), the above combination is silent with regards to a binary signal indicative of the gait and/or dynamic lower extremity movement of the patient based, at least in part, on the comparison between the generated data set and the reference data, the binary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data. Additionally, Bennett is silent with regards to how the real-time visual feedback is based on the generated binary signal, whether the first visual indicator is based on the first signal and has a first unique appearance, and whether the second visual indicator is based on the second signal and has a unique second appearance.
In a related system for communicating data regarding a user’s exercise-oriented goals (Abstract of Oliver), Oliver discloses receiving sensor data, comparing the sensor data to a target zone to create a binary signal, the binary signal comprising a first signal when the generated data set is within defined tolerances relative to the reference data and a second signal when the generated data set is outside of the defined tolerances relative to the reference data (¶ [0039] discloses receiving sensor data from sensing module 90 at step 310, determining if the sensor data indicates that the user is exercising within the target zone or outside of the target zone [i.e., a binary signal] at step 320, and adapting the glanceable interface 270 to reflect whether the user is exercising within their target zone at step 330; ¶ [0038] discloses that the glanceable interface can be adapted such that, while the user's current data indicates that the user is not within their target range, a color, such as red, can dominate the presentation of information in area 260. Once a user's current data indicates that the user has achieved their target range, a different color, such as green, can dominate the presentation of information in area 280; ¶ [0022] discloses that sensor data from sensor module 90 may include user’s pace, the distance a user has traveled, the type of movement, or similar information; the Examiner asserts that the use of the different colors guides the patient to either maintain the current data or to reproduce proper data), and providing real-time visual feedback based on the generated binary signal, wherein a first visual indicator is based on the first signal and has a first unique appearance (¶ [0038] discloses that green dominates presentation of information in area 280 if user is within the target range, thereby guiding the user to maintain the target range), and the second visual indicator is based on the second signal and has a unique second appearance (¶ [0038] discloses that red dominates presentation of information in area 260 if user is not within the target range, thereby guiding the user to enter the target range). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ternary signal and the appearance of the color-coded display of Bennett in view of Oleson and Freeman such that it is a binary signal that results in two visual indicators as taught by Oliver. Because both the ternary signal of Bennett and the binary signal of Oliver are capable of providing information on whether the user is in their target level, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide the user with simpler instructions to guide the user to reach their target exercise level (¶ [0018] of Oliver). The Examiner notes that modification of the color-coded display of Bennett, which presents information regarding the current metrics in relation to the baseline value metrics, in view of Oliver results in the claimed “first visual indicator” and “second visual indicator”. 

With regards to claim 12, the above combination teaches or suggests that the patient has a lower extremity amputation having a leg prosthesis and the sensor is integrated into the prosthesis (¶ [0085] and Fig. 6C of Bennett discloses that the motion capture device is in the form of a leg prosthesis).  

With regards to claim 13, the above combination teaches or suggests that the patient has a gait imbalance from at least one of an injury, surgery, congenital defect, disease or condition (¶ [0064] of Bennett discloses the patient had a recent knee surgery).

With regards to claim 18, the above combination teaches or suggests that the sensor is a wearable inertial measurement unit configured to be worn by the patient comprising at least three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and at least three gyroscopes oriented along the x, y, and z axes respectively (¶ [0049] of Bennett discloses IMUs 204 including accelerometers and gyroscopes for detecting motion defined by x-, y-, and z-axes).  

With regards to claim 19, the above combination teaches or suggests that the first visual indicator is a first color and the second visual indicator is a second color to indicate when the generated data set is not within the defined tolerances relative to the reference data (¶ [0038] of Oliver discloses that green dominates presentation of information in area 260 if user is within the target range and that red dominates presentation of information in area 260 if user is not within the target range).

With regards to claim 20, the above combination teaches or suggests that the reference data is obtained from: the patient when performing the one or more physical actions in an optimal, desirable, or clinically acceptable manner, for the one or more physical actions; and/or one or more other patients or sources, including statistical data, algorithms, or other values derived from data obtained from other patients or sources (¶¶ [0038], [0066]-[0067] of Bennett discloses the baseline data serving as the point of comparison which includes “best” walk and/or sampling of other healthy patients).  

With regards to claim 23, the above combination teaches or suggests that the generated data set comprises data representative of a stance of the patient (¶¶ [0034], [0069] of Bennett discloses that stance time is one of the motion characteristics), wherein the first visual indicator representative of the stance of the patient is provided on the display when the generated data set is within a predetermined range indicating that the stance of the patient is desirable (see the above 103 analysis with regards to the modification of Bennett in view of Oliver; ¶ [0038] of Oliver discloses that green dominates presentation of information in area 280 if user is within the target range), and the second visual indicator representative of the stance of the patient is provided when the generated data set is outside of the predetermined range, indicating that the stance of the patient is too short or too long (see the above 103 analysis with regards to the modification of Bennett in view of Oliver; ¶ [0038] of Oliver discloses that red dominates presentation of information in area 260 if user is outside the target range). 

With regards to claim 24, the above combination teaches or suggests that the generated data set comprises data representative of a stance percentage of the patient (¶ [0060] of Bennett discloses that the performance is measured by a percentage change of normative gait values, wherein the percentage change of the gait value of stance time is a stance percentage).  

With regards to claim 25, the above combination teaches or suggests that generated data set further comprises data representative of a step cadence of the patient (¶ [0077] of Bennett discloses the motion characteristics includes cadence).

With regards to claim 26, the above combination teaches or suggests that the one or more physical actions comprise at least one of walking, jogging, running, or sprinting (¶ [0034] of Bennett discloses the motion data representing walking patterns, running patterns, etc., which indicates that the performed physical actions include at least one of walking and running). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, Freeman and Oliver, as applied to claim 1 above, and further in view of US 2014/0343460 A1 (Evans) (previously cited).
With regards to claim 3, the above combination teaches or suggests that the sensor for measuring gait parameters may determine ground reaction force (¶ [0055] of Bennett). The above combination is silent with regards to whether the sensor is a force, or a force and torque sensor (F/T sensor) configured to measure forces and torque applied to a leg of the patient.
In a related system for measuring gait parameters, Evans discloses a forefoot portion 500 which can include 6 DOF Force sensors (3 Loads, 3 Moments or Torques) to measure ground reaction forces (¶ [0067]), which include vertical ground reaction forces (¶ [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Bennett with the force and torque sensor of Evans. Because both sensors are capable of detecting ground reaction forces, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 4, the above combination teaches or suggests that the force sensor measures at least a force (Fz) representative of a vertical ground reaction force exerted by the patient (¶ [0130] of Evans; see the above 103 analysis of the sensor of Bennett as modified by Evans).

With regards to claim 5, the above combination teaches or suggests that the F/T sensor is provided in a leg prosthesis (¶ [0061] of Evans discloses that the footpad can be provided in the prosthetic foot of a prosthetic leg; see the above 103 analysis of the sensor of Bennett as modified by Evans). 

With regards to claim 6, the above combination teaches or suggests the F/T sensor is configured to be wearable by the patient in at least one of a shoe, a shoe insert, a shoe outsole, or a shoe attachment (¶ [0061] of Evans that the footpad may also be integrated in a shoe; see the above 103 analysis of the sensor of Bennett as modified by Evans).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, Freeman and Oliver, as applied to claim 10 above, and further in view of Evans.
With regards to claim 14, the above combination teaches or suggests that the sensor for measuring gait parameters may determine ground reaction force (¶ [0055] of Bennett). The above combination is silent with regards to whether the sensor is a force, or a force and torque sensor (F/T sensor) configured to measure forces and torque applied to a leg of the patient wherein the F/T sensor measures a force (Fz) representative of a vertical ground reaction force exerted by the patient, and wherein the F/T sensor is provided in at least one of a leg prosthesis, a shoe, a shoe insert, a shoe outsole, or a shoe attachment.  
In a related system for measuring gait parameters, Evans discloses a forefoot portion 500 which can include 6 DOF Force sensors (3 Loads, 3 Moments or Torques) to measure ground reaction forces (¶ [0067]), which include vertical ground reaction forces (¶ [0130]), wherein the F/T sensor is provided in a leg prosthesis, such as a trans-tibial, or a trans-femoral prosthesis, or wherein the F/T sensor is provided in a shoe, a shoe insert, a shoe outsole, or a shoe attachment (¶ [0061] of Evans discloses that the footpad can be provided in the prosthetic foot of a prosthetic leg or integrated in a shoe). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Bennett with the force and torque sensor of Evans. Because both sensors are capable of detecting ground reaction forces, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, Freeman and Oliver, as applied to claim 1 above, and further in view of US 2015/0340010 A1 (Travers) (previously cited). 
With regards to claim 27, the above combination is silent with regards to whether the controller is further configured to cause the display to provide at least one visual indicator having a third appearance indicating that a battery of the display and/or smart glasses is depleted or indicating a malfunction of the sensor, the pair of smart glasses, or the display.
In a related computer-drive wearable display device, Travers discloses causing the display of smart glasses to provide at least one visual indicator having a third appearance indicating that a battery of the display (¶¶ [0083]-[0084] discloses smart glasses 10 which provide a low-battery indicator if the battery is low). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the combination of Bennett, Oleson, Freeman and Oliver to incorporate that it is configured to provide a low-battery indicator as taught by Travers. The motivation would have been to notify the user of when the smart glasses should be charged and/or to improve the usability of the smart glasses. 
Response to Arguments
Prior Art Rejections
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
On Page 10 of the Remarks filed 09/23/2022, the Applicant asserts:

    PNG
    media_image1.png
    330
    651
    media_image1.png
    Greyscale

This argument is not persuasive because it not commensurate with the scope of the rejection. The combination teaches or suggests the use of the binary signal of Oliver to display the gait information of Bennett. Oliver is not relied upon for providing the gait and/or lower extremity movement information. Specifically, Bennett discloses that the displayed motion characteristic information may be color coded to indicate what ranges the values are in, e.g., different color codes for being below, at, or above, a baseline value metric (¶ [0101] of Bennett), which is a ternary signal. Bennett is silent with regards to a binary signal and the generation of first and second visual indicators based on the binary signal. Oliver discloses such a binary signal and the generation of first and second visual indicators based on the binary signal (see the above §103 analysis of Oliver in relation to claims 1 and 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ternary signal and the appearance of the color-coded display of Bennett in view of Oleson and Freeman such that it is a binary signal that results in two visual indicators as taught by Oliver. Because both the ternary signal of Bennett and the binary signal of Oliver are capable of providing information on whether the user is in their target level, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide the user with simpler instructions to guide the user to reach their target exercise level (¶ [0018] of Oliver).  

On Page 10 of the Remarks filed 09/23/2022, the Applicant asserts:

    PNG
    media_image2.png
    228
    644
    media_image2.png
    Greyscale

	This argument is not persuasive. Bennett teaches providing visual feedback in addition to audio feedback (¶¶ [0100]-[0104]). Specifically, Bennett discloses the display providing numerical values for current characteristics and that the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric (¶ [0101]). Therefore, the color coded display provides information about the gait and/or dynamic lower extremity movement, and the colors, in relation to the baseline value metrics, provide information regarding whether to improve or maintain the patients gait. The visual indicators of Oliver also provide information about whether the user in is a target range, wherein the visual indicators guide the user to maintain or enter the target range (¶ [0038] discloses that green dominates presentation of information in area 280 if user is within the target range, thereby guiding the user to maintain the target range; ¶ [0038] discloses that red dominates presentation of information in area 260 if user is not within the target range, thereby guiding the user to enter the target range). Therefore, the above combination of Bennett in view of Oliver teaches or suggests the claimed limitations.

On Page 10 of the Remarks filed 09/23/2022, the Applicant asserts, with regards to Bennett, that “None of the motion characteristic information guides the patient to maintain a gait or to reproduce a proper gait as recited in amended independent claim 1”. 
This argument is not persuasive because Bennett discloses the display providing numerical values for current characteristics and that the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric (¶ [0101]). Therefore, the color coded display provides information about the gait and/or dynamic lower extremity movement, and the colors, in relation to the baseline value metrics, provide information regarding whether to improve or maintain the patients gait.

On Page 11 of the Remarks filed 09/23/2022, the Applicant asserts that “Merely showing information about progress towards a goal does not guide the patient to maintain a current gait or to reproduce a proper gait, recited in amended independent claim 1”. 
This argument is not persuasive because providing visual indicators with different colors is a guide for a patient to maintain a current gait or to reproduce a proper gait. The red color as recited by ¶ [0038] of Oliver is an indication that the user is not within the target range and therefore would guide the user to return to the target range. The green color as recited by ¶ [0038] of Oliver is an indication that the user is within the target range and therefore would guide the user to stay within the target range. The broadest reasonable interpretation of the claimed limitations does not preclude the above interpretations of Oliver. 


On page 11 of the Remarks filed 09/23/2022, the Applicant asserts: 

    PNG
    media_image3.png
    361
    655
    media_image3.png
    Greyscale

This argument is not persuasive. First, the assertion that the combination of Bennett, Oliver, and the other cited prior art references does not result in the claimed “binary signal” is not persuasive because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner notes that the recited binary signal is taught by the combination of Bennett and Oliver for the reasons listed in the above rejection. Specifically, ¶ [0039] of Oliver discloses receiving sensor data from sensing module 90 at step 310, determining if the sensor data indicates that the user is exercising within the target zone or outside of the target zone [i.e., a binary signal] at step 320, and adapting the glanceable interface 270 to reflect whether the user is exercising within their target zone at step 330. Additionally, the assertion that the combination fails to disclose or suggest visual feedback based on such a simple signal, such as feedback based only on the binary signal, for guiding the patient to maintain or reproduce a proper gait, is not persuasive. Specifically, Bennett discloses the display providing numerical values for current characteristics and that the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric (¶ [0101]). Therefore, the color coded display provides information about the gait and/or dynamic lower extremity movement, and the colors, in relation to the baseline value metrics, provide information regarding whether to improve or maintain the patients gait. The visual indicators of Oliver also provide information about whether the user in is a target range, wherein the visual indicators guide the user to maintain or enter the target range (¶ [0038] discloses that green dominates presentation of information in area 280 if user is within the target range, thereby guiding the user to maintain the target range; ¶ [0038] discloses that red dominates presentation of information in area 260 if user is not within the target range, thereby guiding the user to enter the target range). Therefore, the above combination of Bennett in view of Oliver teaches or suggests the claimed limitations.

The Applicant’s arguments with regards to claim 10 and the dependent claims are not persuasive because the Applicant’s arguments with regards to claim 1 is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791